Citation Nr: 0738868	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-29 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972, with subsequent service in the U.S. Army Reserve.  

The veteran's claim of entitlement to service connection for 
PTSD was previously denied, most recently, in an August 2002 
rating decision.  Although notified of the denial, the 
veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO in St. 
Petersburg, Florida found that service connection for PTSD 
remained denied because the evidence submitted was not new 
and material.  In February 2005, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) 
(reflecting a reopening of the claim, but denial of the claim 
on n the merits) was issued in August 2005, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in September 2005.

During the course of the appeal, the veteran's claims file 
was transferred to the RO in Buffalo, New York; hence, that 
RO now has jurisdiction over the appeal.  

As indicated above, the RO reopened the claim, but denied the 
claim for service connection on the merits.  However, 
regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the claim for service connection.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received-and, in view 
of the Board's favorable decision on the request to reopen-
the Board has characterized the appeal as encompassing the 
two issues set forth on the title page.  

The Board's decision reopening the claim for service 
connection for PTSD is set forth below.  The matter of 
service connection for PTSD on the merits is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In an August 2002 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim for service connection for PTSD; 
although notified of the denial in an August 2002 letter, the 
veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the August 
2002 denial of the claim to reopen is not cumulative and 
redundant of evidence of record at the time of the prior 
denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 RO decision declining to reopen the 
previously denied claim for service connection for PTSD is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's August 2002 denial is 
new and material, the criteria for reopening the claim for 
service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  

The veteran initially filed a claim for service connection 
for PTSD in December 1993.  A February 1995 rating decision 
denied service connection for PTSD on the basis that there 
was no verification of the incidents which the veteran 
identified as specific stressors, and that the evidence of 
record did not show a clinical diagnosis of PTSD supported by 
findings shown on examination and reasonable evidence of 
stressful events in service which were outside the range of 
usual human experience that would be markedly distressing to 
almost anyone.  

As noted above, in an August 2002 decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim for service connection.  
The basis for the August 2002 denial was that there was no 
evidence showing a stressor in service or a diagnosis of 
PTSD.  

The pertinent evidence of record at the time of the August 
2002 rating decision included the veteran's service personnel 
records and service medical records, which reflect no 
complaints, findings, or diagnosis of a psychiatric disorder, 
to include PTSD.  Records of VA treatment from February 1992 
to July 1996 include diagnoses of PTSD in March and April 
1994.  Specifically, during his March 1994 intake interview 
at the Rochester VA Outpatient Clinic (VAOPC), the veteran 
described his military service in Vietnam in the 284th MP 
Company, which worked as gate guards, convoy escorts, and 
criminal investigators.  He reported that one time while on a 
convoy escort they were ambushed, and also that he saw people 
being shot for no reason.  He also described an incident in 
downtown Saigon when some boys were getting their shoes 
shined with four soldiers when there was an explosion and the 
veteran saw that the soldiers were dead.  He stated that he 
later learned that the shoe shine box had been booby trapped.  

Although notified of the RO's August 2002 denial in a letter 
that same month, the veteran did not initiate an appeal; 
hence, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran filed a current claim for service connection for 
PTSD in September 2003.  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
August 2002 continued denial of service connection for PTSD.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Some of the pertinent evidence added to the file since the 
RO's August 2002 denial is summarized below.

Records of  VA treatment from March 1998 to August 2005 
include a June 1998 treatment note reflecting that the 
veteran spent 11 months in Vietnam as military police.  He 
reported numerous stressful instances, some of them life-
threatening, including being ambushed while acting as a 
convoy escort 3 or 4 times, and the incident in downtown 
Saigon with the shoeshine box being booby trapped and killing 
a soldier and others nearby.  The diagnosis was PTSD.  

A November 2001 discharge summary from the Batavia VA Medical 
Center (VAMC) PTSD Track II residential program reflects the 
veteran's reported stressors of seeing a sergeant kill an old 
man at close range for sport, being splattered with body 
parts when a bomb exploded in town, and lifting wounded and 
dead off helicopters.  This discharge summary includes an 
Axial Diagnosis according to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), with Axis I diagnoses of 
PTSD (combat Vietnam) and cocaine dependence in early full 
remission.  

Also associated with the claims file are records of Vet 
Center treatment for PTSD from February to April 2002.  
During treatment in February 2002, the veteran described his 
Vietnam experiences, including seeing firefights, which were 
sometimes near and sometimes not, and seeing several 
ammunition dumps being blown up.  While he reported that the 
stockade itself was not a target, there were always 
firefights and ambushes around the perimeter, with sappers, 
rockets, and bombs.   

In addition, in a February 2005 stressor statement, the 
veteran reported that, during their free time, he and two 
other servicemembers helped unload the wounded from 
helicopters to the triage unit at the landing pad of the 24th 
Medivac Hospital in Long Binh, Vietnam, in March and April 
1971.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection PTSD.  

In the August 2002 rating decision, the RO declined to reopen 
the claim, in part, because, there was no valid diagnosis of 
PTSD based on an in-service stressor.  The November 2001 
discharge summary from the Batavia VAMC, associated with the 
claims file after the August 2002 rating decision, describes 
in-service stressors as reported by the veteran, and includes 
a diagnosis of PTSD in accordance with DSM-IV, as required by 
38 C.F.R. § 4.125.  See 38 C.F.R. § 3.304(f).  

Further, the evidence associated with the claims file 
includes the veteran's reports of stressful experiences in 
Vietnam that were not of record at the time of the August 
2002 rating decision, including seeing a sergeant kill an old 
man, unloading wounded and deceased from helicopters, and the 
perimeter of the stockade coming under attack.  The Board 
notes that at least the reported stressor of attacks on the 
perimeter of the stockade is potentially verifiable.  
Further, as noted above, for the purposes of determining 
whether the claim should be reopened, the evidence-to 
include the statements of the veteran-are presumed to be 
credible.  Therefore, the additionally received evidence 
provides a basis for reopening the claim.  

The Board finds that the evidence is "new" in that it was 
not before agency adjudicators at the time of the August 2002 
denial of the request to reopen the previously denied claim 
for service connection for PTSD, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it relates to evidence of an 
in-service stressor and whether the veteran currently has a 
diagnosis of PTSD attributed to an in-service stressor.  
Hence, this evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
PTSD.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this limited 
extent, the appeal is granted.




REMAND

The Board finds that further RO action on the claim for 
service connection, on the merits, is warranted. 

As indicated above, service connection for PTSD requires 
medical evidence establishing a diagnosis of the disorder; a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s); and 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App.  91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v.  
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

The veteran's alleged stressors include coming under attack 
on convoy, seeing a booby trapped shoeshine box explode in 
downtown Saigon, seeing a sergeant shoot an old man, 
unloading wounded and dead from helicopters, and the 
perimeter of the stockade coming under attack.  

In this case, the RO did not develop any of the veteran's 
alleged stressors, even though the reported stressors of the 
veteran's convoy and the perimeter of the stockade coming 
under attack appear to be independently verifiable.  The 
Board thus finds that the RO should attempt to independently 
verify these claimed stressors, to include through the U.S. 
Army Joint Services and Records Research Center (JSRRC) or 
another source, as appropriate.  

Accordingly, on remand, the RO should request that the 
veteran provide more specific details of the in-service 
stressful incident(s):  date(s), place(s), unit of assignment 
at the time of the event(s), description of the event(s), 
medal(s) or citation(s) received as a result of the event(s), 
and, if appropriate, name(s) and other identifying 
information concerning any other individuals involved in the 
event(s).  At a minimum, the veteran must indicate the 
location and approximate time (a two-month specific date 
range) of the stressful event(s) in question, and the unit of 
assignment at the time the stressful event occurred.  The RO 
should also invite the veteran to submit corroborating 
statements in support, to include from former service 
comrades.  

Thereafter, unless objective evidence verifying the 
occurrence of one or more stressors has been obtained, the RO 
should attempt to independently verify the veteran's 
stressors through contact with the JSRRC.  

The Board further points out that the record includes 
numerous VA treatment records showing diagnoses of PTSD, and 
that the veteran reported stressful events during service.  
In this regard, the Board points out that a criterion for 
service connection for PTSD is a link between the veteran's 
PTSD and the verified in-service stressors.  See 38 C.F.R. 
§ 3.304(f).  

Hence, in the event that the RO determines that the record 
establishes the existence of a stressor or stressors, the RO 
should arrange for the veteran to undergo VA examination, by 
a psychiatrist, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to any such 
scheduled examination, without good cause, shall result in 
denial of the reopened claim.  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.

In addition to the above development, the Board notes that 
review of the claims file reveals that there may be pertinent 
Federal records outstanding.  In this regard, a record of VA 
mental health treatment in July 1998 notes that the veteran 
was still waiting for SSD (Social Security disability).  
However, no records regarding a claim for disability benefits 
with the Social Security Administration (SSA) have been 
associated with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of any SSA decision 
regarding the claim for disability benefits pertinent to the 
claim for service connection for PTSD, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.  

The RO should also obtain and associate with the claims file 
all outstanding VA medical records.  In a February 2005 
statement, the veteran reported that he was treated for PTSD 
at the Batavia VAMC from October to November 2001, at the 
Canandaigua VAMC from March to June 2000 and from July to 
October 2001, and at the Bath VAMC in June 2000, and that he 
was currently receiving treatment at the Rochester VAOPC.  
While the records from the Batavia and Canandaigua VAMCs have 
been associated with the claims file, records of treatment 
from the Bath VAMC, have not been associated with the claims 
file.  In addition, the most recent records of treatment from 
the Rochester VAOPC are from August 2005.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the Bath VAMC records of treatment for PTSD from June 2000, 
and, from the Rochester VAOPC, all outstanding pertinent 
medical records since August 2005, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim for 
service connection, on the merits, notifying him that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should request 
that the appellant submit all evidence in his possession, and 
ensure that its letter to him meets the notice requirements 
of the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance. 
 Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim for service connection, on the merits.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits, 
as well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should obtain all records of 
evaluation and/or treatment of PTSD, from 
the Bath VAMC (in June 2000), and from 
the Rochester VAOPC (from August 2005 to 
the present).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD, on 
the merits, that is not currently of 
record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD (specifically, the claimed attacks 
on his convoy and the perimeter of the 
stockade).  The RO should ask the veteran 
to provide more specific details of the 
in-service stressful incident(s):  
date(s), place(s), unit of assignment at 
the time of the event(s), description of 
the event(s), medal(s) or citation(s) 
received as a result of the event(s), 
and, if appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the 
event(s).  At a minimum, the veteran must 
indicate the location and approximate 
time (a two-month specific date range) of 
the stressful event(s) in question, and 
the unit of assignment at the time the 
stressful event occurred.  

The veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since, without such detailed information, 
an adequate search for verifying 
information cannot be conducted.  The 
veteran should also be invited to submit 
statements from fellow servicemembers, or 
others that establish the occurrence of 
his claimed in-service stressful 
experiences.  

6.  Unless the RO determines that 
sufficient evidence corroborating at 
least one of the stressful experiences 
has been associated with the claims file, 
the RO should undertake necessary action 
to attempt to verify the occurrence of 
the veteran's alleged in-service 
stressful experience(s).  The RO should 
forward to the JSRRC all supporting 
evidence (to include any probative 
evidence submitted by the veteran).  If 
JSRRC's research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the veteran 
and his representative, and afford them 
the opportunity to respond.  The RO 
should also follow up on any additional 
action suggested by JSRRC.  

7.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  If the occurrence of no 
claimed in-service stressful 
experience(s) is/are verified, then the 
RO should so state in its report, skip 
the development requested in paragraphs 8 
and 9, below, then proceed with paragraph 
10.  

8.  If, and only if, evidence 
corroborating the occurrence of any of 
the claimed in-service stressful 
experiences is received, the RO should 
arrange for the veteran to undergo 
appropriate VA psychiatric examination, 
by a physician, at an appropriate VA 
medical facility.  The entire claims file 
must be made available to the examiner 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
psychiatric history and assertions.  All 
tests and studies, to include 
psychological testing, if deemed 
warranted, should be accomplished, and 
all clinical findings should be reported 
in detail.  

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only a specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.  

9.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file any 
copy(ies) of notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

10.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

11.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD.  If the 
veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim, on the merits, in light of all 
pertinent evidence and legal authority.  

12.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


